Exhibit 10.6

 

RESTRICTED STOCK UNITS
AWARD AGREEMENT

 

This Award Agreement (the “Agreement”) is entered into as of January 25, 2005 by
and between Electro Scientific Industries, Inc., an Oregon corporation (the
“Company”), and Nicholas Konidaris (the “Recipient”), for the grant of
restricted stock units with respect to the Company’s Common Stock (“Common
Stock”).

 

On January 25, 2005, the Compensation Committee of the Company’s Board of
Directors made a restricted stock units award to Recipient pursuant to Section 9
of the Company’s 2004 Stock Incentive Plan (the “Plan”) and Recipient desires to
accept the award subject to the terms and conditions of this Agreement.

 

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

 

1.                                      Grant and Terms of Restricted Stock
Units.  The Company grants to Recipient under the Company’s Plan
20,000 restricted stock units, subject to the restrictions, terms and conditions
set forth in this Agreement.

 

(a)                                  Rights under Restricted Stock Units.  A
restricted stock unit (a “RSU”) represents the unsecured right to require the
Company to deliver to Recipient one share of Common Stock for each RSU.  The
number of shares of Common Stock deliverable with respect to each RSU is subject
to adjustment as determined by the Board of Directors of the Company as to the
number and kind of shares of stock deliverable upon any merger, reorganization,
consolidation, recapitalization, stock dividend, spin-off or other change in the
corporate structure affecting the Common Stock generally.

 

(b)                                 Vesting and Delivery Dates.  The RSUs issued
under this Agreement shall initially be 100% unvested and subject to
forfeiture.  Subject to this Section 1(b), the RSUs shall vest on July 22,
2009.  The RSUs shall become vested on the vesting date only if Recipient
continues to be an employee of the Company immediately after such vesting date. 
The delivery date for a RSU shall be the date on which such RSU vests.

 

(c)                                  Acceleration before Vesting Date.

 

(1)                                  Acceleration on Death or Total Disability. 
If Recipient ceases to be an employee of the Company by reason of Recipient’s
death or physical disability, outstanding but unvested RSUs shall become
immediately vested in an amount determined by multiplying the total number of
RSUs subject to this Agreement by a percentage calculated by dividing the number
of whole months elapsed from the date of this Agreement to the date of
termination of employment by 54 (the “Pro Rata Percentage”); provided, however,
that the number of RSUs so vested shall be reduced by the number of any RSUs
that previously vested pursuant to Section 1(b).  The delivery date shall also
accelerate.  The term “total

 

--------------------------------------------------------------------------------


 

disability” means a medically determinable mental or physical impairment that is
expected to result in death or has lasted or is expected to last for a
continuous period of 12 months or more and that, in the opinion of the Company
and two independent physicians, causes the Recipient to be unable to perform his
or her duties as an employee, director, officer or consultant of the Company and
unable to be engaged in any substantial gainful activity.  Total disability
shall be deemed to have occurred on the first day after the two independent
physicians have furnished their written opinion of total disability to the
Company and the Company has reached an opinion of total disability.

 

(2)                                  Acceleration on Normal Retirement.  If
Recipient terminates his employment with the Company following normal retirement
under the Company’s retirement policy in place at such time, outstanding but
unvested RSUs shall become immediately vested in an amount determined by
multiplying the total number of RSUs subject to this Agreement by the Pro Rata
Percentage; provided, however, that the number of RSUs so vested shall be
reduced by the number of any RSUs that previously vested pursuant to
Section 1(b).  The delivery date shall also be accelerated.

 

(3)                                  Acceleration of Termination Other Than for
Cause.  If the Company terminates Recipient’s employment with the Company other
than for cause, outstanding but unvested RSUs shall become immediately vested in
an amount determined by multiplying the total number of RSUs subject to this
Agreement by the Pro Rata Percentage; provided, however, that the number of RSUs
so vested shall be reduced by the number of any RSUs that previously vested
pursuant to Section 1(b).  The delivery date shall also be accelerated.  The
term “cause” shall mean (i) the willful and continued failure by Recipient
substantially to perform his reasonably assigned duties with the Company, other
than a failure resulting from Recipient’s incapacity due to physical or mental
illness or impairment, after a written demand for performance has been delivered
to Recipient by the Company which specifically identifies the manner in which
the Company believes that Recipient has not substantially performed his duties,
(ii) the willful engagement by Recipient in illegal or dishonest conduct which
is materially and demonstrably injurious to the Company, or (iii) the willful
failure by Recipient to follow directives of the Board of Directors or the Chief
Executive Officer or Company policies.

 

(4)                                  Acceleration on Change in Control.  If
there is a change in control of the Company, all outstanding but unvested RSUs
shall become immediately vested.  The delivery date shall also accelerate. 
“Change in control” shall mean a “Change in Control Event” as defined in IRS
Notice 2005-1 or any successor regulation.

 

(d)                                 Forfeiture of RSUs on Other Terminations of
Service.  If Recipient ceases to be an employee of the Company for any reason
that does not result in acceleration of vesting pursuant to Section 1(c),
Recipient shall immediately forfeit all outstanding but unvested RSUs

 

--------------------------------------------------------------------------------


 

granted pursuant to this Agreement and Recipient shall have no right to receive
the related Common Stock.

 

(e)                                  Restrictions on Transfer and Delivery on
Death.  Recipient may not sell, transfer, assign, pledge or otherwise encumber
or dispose of the RSUs.  Recipient may designate beneficiaries to receive stock
if Recipient dies before the delivery date by so indicating on Exhibit A, which
is incorporated into and made a part of this agreement.  If Recipient fails to
designate beneficiaries on Exhibit A, the shares will be delivered to
Recipient’s estate.

 

(f)                                    Reinvestment of Dividend Equivalents.  On
each date on which the Company pays a dividend on shares of Common Stock
underlying a RSU, Recipient shall receive additional whole or fractional RSUs in
an amount equal to the value of the dividends that would have been paid on the
stock deliverable pursuant to the RSUs (if such shares were outstanding),
divided by the closing stock price on the dividend payment date.

 

(g)                                 Delivery on Delivery Date.  As soon as
practicable following the delivery date for a RSU, the Company shall deliver a
certificate for the number of shares represented by all vested RSUs having a
delivery date on the same date, rounded down to the whole share.  No fractional
shares of Common Stock shall be issued.  The Company shall pay to Recipient in
cash an amount equal to the value of any fractional shares that would otherwise
have been issued, valued as of the delivery date.

 

(h)                                 Recipient’s Rights as Shareholder. 
Recipient shall have no rights as a shareholder with respect to the RSUs or the
shares underlying them until the Company delivers the shares to Recipient on the
delivery date.

 

(i)                                     Tax Withholding.  Recipient acknowledges
that, at the delivery date, the value of such vested RSUs will be treated as
ordinary compensation income for federal and state income and FICA tax purposes,
and that the Company will be required to withhold taxes on this income amount. 
Promptly following the delivery date, the Company will notify Recipient of the
required withholding amount.  Concurrently with or prior to the delivery of the
certificate referred to in Section 1(g), Recipient shall pay to the Company the
required withholding amount in cash or, at the election of the Recipient, by
surrendering to the Company for cancellation shares of the Company’s Common
Stock to be issued with respect to the RSUs or other shares of the Company’s
Common Stock valued at the closing market price for the Company’s Common Stock
on the last trading day preceding the date of Recipient’s election to surrender
such shares.  If the Recipient pays the withholding amount in shares of Common
Stock, the Company shall pay to the Recipient in cash the amount of any
resulting over payment.

 

2.                                      Miscellaneous.

 

(a)                                  Entire Agreement; Amendment.  This
Agreement constitutes the entire agreement of the parties with regard to the
subjects hereof and may be amended only by written agreement between the Company
and the Recipient.

 

(b)                                 Notices.  Any notice required or permitted
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally to the party to whom it is

 

--------------------------------------------------------------------------------


 

addressed or when deposited into the United States mail as registered or
certified mail, return receipt requested, postage prepaid, addressed to Electro
Scientific Industries, Inc., Attention: Corporate Secretary, at its principal
executive offices or to the Recipient at the address of Recipient in the
Company’s records, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party.

 

(c)                                  Rights and Benefits.  The rights and
benefits of this Agreement shall inure to the benefit of and be enforceable by
the Company’s successors and assigns and, subject to the restrictions on
transfer of this Agreement, be binding upon the Recipient’s heirs, executors,
administrators, successors and assigns.

 

(d)                                 Further Action.  The parties agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

 

(e)                                  Applicable Law; Attorneys’ Fees.  The terms
and conditions of this Agreement shall be governed by the laws of the State of
Oregon.  In the event either party institutes litigation hereunder, the
prevailing party shall be entitled to reasonable attorneys’ fees to be set by
the trial court and, upon any appeal, the appellate court.

 

(f)                                    Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original.

 

(g)                                 Application of Employment Agreement. 
Notwithstanding Section (1)(c)(3) hereof, Section 9 of the Employment Agreement
between Recipient and the Company dated January 7, 2004 (the “Employment
Agreement”) shall govern the vesting of the RSUs in the event the Company
terminates Recipient’s employment without cause (as defined in the Employment
Agreement) or in the event the Recipient terminates employment for Good Reason
(as defined in the Employment Agreement).

 

 

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

Nicholas Konidaris, Recipient

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 


DESIGNATION OF BENEFICIARY


 

Name

 

 

Social Security Number

 

-

 

-

 

 

 

I designate the following person(s) to receive any restricted stock units
outstanding upon my death under the Restricted Stock Units Award Agreement with
Electro Scientific Industries, Inc.:

 

C.                                    Primary Beneficiary(ies)

 

Name

 

 

 

Social Security Number

 

-

 

-

 

 

Birth Date

 

 

 

Relationship

 

 

Address

 

 

 

City

 

 State

 

 Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

Social Security Number

 

-

 

-

 

 

Birth Date

 

 

 

Relationship

 

 

Address

 

 

 

City

 

 State

 

 Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

Social Security Number

 

-

 

-

 

 

Birth Date

 

 

 

Relationship

 

 

Address

 

 

 

City

 

 State

 

 Zip

 

 

 

If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.

 

D.                                    Secondary Beneficiary(ies)

 

In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):

 

Name

 

 

 

Social Security Number

 

-

 

-

 

 

Birth Date

 

 

 

Relationship

 

 

Address

 

 

 

City

 

 State

 

 Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

Social Security Number

 

-

 

-

 

 

Birth Date

 

 

 

Relationship

 

 

Address

 

 

 

City

 

 State

 

 Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

Social Security Number

 

-

 

-

 

 

Birth Date

 

 

 

Relationship

 

 

Address

 

 

 

City

 

 State

 

 Zip

 

 

 

If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.

 

This designation revokes and replaces all prior designations of beneficiaries
under the Restricted Stock Units Award Agreement.

 

 

 

 

Date signed:

 

, 20

 

 

Signature

 

 

 

--------------------------------------------------------------------------------